Exhibit 10.3

 

PRODUCT DEVELOPMENT AGREEMENT

 

This PRODUCT DEVELOPMENT AGREEMENT (“Agreement”), is made this January 11, 2011
(the “Effective Date”) by and between TechniScan, Inc., a Delaware corporation
having offices at 3216 South Highland Dr., Suite 200, Salt Lake City, Utah 84106
on behalf of itself and its affiliates (collectively, “TechniScan”) and
Womens3D, Inc., a Delaware corporation, having offices at 4917 S. Congress,
Austin, Texas 78745 (“Womens3D” and together with TechniScan, each a “Party” and
collectively, the “Parties”).

 

WHEREAS, Womens3D is a medical device company engaged in a plan to provide
women’s health care practices with novel, automated ultrasound breast imaging
equipment and web-based 3D reconstruction and review services as an efficient,
painless, non-invasive, radiation-free alternative to mammography in diagnosing
breast abnormalities.

 

WHEREAS, TechniScan is a medical device company engaged in the development and
commercialization of automated ultrasound imaging systems and owns proprietary
information and technology related to the design, development, manufacture and
supply of certain hardware and software products.

 

WHEREAS, TechniScan and Womens3D desire that TechniScan and Womens3D shall
design and TechniScan (and in certain cases, TechniScan and Womens3D jointly)
shall develop the Products (as defined herein) in accordance with the terms and
conditions of this Agreement.

 

WHEREAS, upon completion of the Product development pursuant to the terms and
conditions of this Agreement, Womens3D shall thereafter purchase the Products
from TechniScan for license, use and distribution by Womens3D to its Customers
(as defined herein) in accordance with the terms and conditions of a
Manufacturing Agreement between the Parties (as defined herein in
Section 9.2(g)).

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly acknowledged, the Parties
hereto agree as follows:

 

1.             Certain Definitions.  Capitalized terms used but not otherwise
defined in this Agreement shall have the following meanings or such meanings as
provided for in the Manufacturing Agreement:

 

(a)   “Change in Control” means the occurrence of any one or more of a series of
related transactions or events that result in one or more Persons (alone or in a
group), who prior to the completion of such transactions did not beneficially
own more than 50% of the outstanding voting stock of TechniScan (on an as-voted
basis) beneficially owning voting control of TechniScan or any other corporation
or Person resulting from or surviving such transactions, upon completion of
those transactions.

 

--------------------------------------------------------------------------------


 

(b)           “Change Order” means a written change or modification to the
Specifications, Product(s), or the Product Technology that becomes effective
after being signed by authorized representatives of both Parties.

 

(c)           “Competitive Change in Control” means the occurrence of any one or
more of a series of related transactions or events that result in Competitive
Acquiring Persons (alone or in a group), who prior to the completion of such
transactions did not beneficially own more than 50% of the outstanding voting
stock of TechniScan (on an as-voted basis) beneficially owning voting control of
TechniScan or any other corporation or Person resulting from or surviving such
transactions, upon completion of those transactions; where “Competitive
Acquiring Persons” means one or more Persons who directly or indirectly competes
with Womens3D, as reasonably determined by Womens3D.

 

(d)           “Customer” means any Person that owns, operates, leases, manages
or engages in the delivery or provision of any women’s healthcare services and
products, or desires to own, operate, lease, manage, or engage in any of the
foregoing activities within the Field of Use in the Territory that contracts
with Womens3D for the Product(s) provided for hereunder.

 

(e)           “DCAA Rates” means rates that are consistent with the then current
Defense Contract Audit Agency rates, or if there are no Defense Contract Audit
Agency rates then in effect, reasonable rates mutually agreed by the Parties.

 

(f)            “Development Budget” means the budget for Initial Development of
the Product and the Product Technology through Prototype Phase and through Final
Product Phase, to be attached hereto and incorporated herein by reference as
Exhibit “C.”

 

(g)           “Development Schedule” means the schedule of delivery milestones
set forth in Exhibit “A,” to be attached hereto and incorporated herein by
reference, as may be amended from time to time upon the mutual written agreement
of the Parties hereto.

 

(h)           “Documentation” means the documentation created in connection with
the development of the Product(s) and the Product Technology, including without
limitation any user manuals, warranty information and/or other materials
provided by either Party in connection with the development and use of the
Product and the Product Technology and as updated by either Party from time to
time, whether physical or embodied in Software or onscreen systems, to enable a
Customer to use the Product(s) and the Product Technology.

 

(i)            “Field of Use” means breast imaging conducted in a Customer’s
general practice facility whether through general medical clinics, offices,
practices and/or facilities or otherwise, including but not limited to OB/GYN
and/or breast cancer or women’s oncology practices, clinics or facilities, but
excluding (1) facilities registered with and/or licensed by the United States
Food and Drug Administration or any successor agency thereof (“FDA”) that derive
at least fifty-one percent (51%) of its annual revenue from breast cancer
screening and diagnostic imaging under the Mammography Quality Standards Act
(“MQSA”); and (2) medical practice entity that has a material portion of its
annual revenue from conducting cosmetic surgery that involve breast implants.

 

--------------------------------------------------------------------------------


 

(j)            “Final Product” means the Product and the Product Technology that
has been finally approved and developed and is ready for manufacturing and sale
to Customers in accordance with the terms hereof.

 

(k)           “Final Product Phase” means the period during which the Parties
develop and test the Prototypes to finalize Specifications for the Final Product
(including Software) and Product Technology and obtain for the Product and
Product Technology all required regulatory approvals, safety certifications and
working models in the United States such that, in the reasonable opinion of
Womens3D, the Product and the Product Technology are ready for manufacture and
sale to Customers in the United States.

 

(l)            “Force Majeure” means any events beyond the control of a Party,
including, but not limited to:  fires, hurricanes, tornadoes, floods, riots,
strikes, labor disputes, freight embargoes or transportation delays, shortage of
labor, acts of God or of the public enemy or any existing or future laws, rules,
regulations, or acts of any federal, state, local or foreign government
(including specifically, but not exclusively, any orders, rules or regulations
issued by any official or agency of any such government), that would delay or
prohibit performance hereunder.

 

(m)          “Initial Development” means the initial design and development of
the Product (including the Software) and the Product Technology, including but
not limited to tooling, testing (including without limitation required FDA
testing and approvals, safety tests, and installation and acceptance testing and
all other applicable certification tests of the Products) as well as the
development and manufacture of the Prototypes.

 

(n)           “Initial Development Fee” means the minimum One Million Five
Hundred Thousand Dollars (US $1,500,000.00) to be paid by Womens3D to
TechniScan, which shall include (1) the initial amounts (US $250,000.00) paid by
Womens3D to TechniScan for the purchase of the TechniScan Pre-Existing Equipment
and TechniScan Pre-Existing Software, and (2) such other amounts to be paid by
Womens3D on a time and materials basis at the DCAA Rates to be paid by Womens3D
in connection with the development of the Product(s) and Product Technology
provided for hereunder, including all work to be performed hereunder in
developing the Specifications for the Prototype and for any additional
Prototypes and for all Initial Development costs, fees and expenses paid,
incurred or reimbursed by Womens3D through the Final Product Phase to
TechniScan.

 

(o)           “Intellectual Property Rights” means:  (1) any and all proprietary
rights (registered and unregistered) provided under:  (A) patent law;
(B) copyright law (including moral rights); (C) trademark law, including domain
names; (D) design patent or industrial design law; (E) semi-conductor chip or
mask work law; or (F) any other statutory provision or common law principle
applicable to this Agreement, including trade secret law, which may provide a
right in either hardware, software, the Documentation, Confidential Information,
ideas, formulae, algorithms, concepts, database, inventions, processes or
know-how generally, or the expression or use of such hardware, software,
Documentation, Confidential Information, ideas, formulae, algorithms, concepts,
inventions, processes or know-how; (2) any and all applications, registrations,
licenses, sub-licenses, franchises, agreements or any other evidence of a right
in

 

--------------------------------------------------------------------------------


 

any of the foregoing anywhere in the world; and (3) all licenses and waivers and
benefits of waivers of the intellectual property rights set out in (1)(A) and
(1)(B) above.

 

(p)           “Joint IP” means any Intellectual Property Rights jointly
developed by TechniScan and Womens3D in connection with the development of the
Prototype(s) and Product(s) provided for hereunder during the Term hereof.

 

(q)           “Person(s)” means any individual, partnership, joint venture,
corporation, limited liability company, proprietorship, association, trust,
state or the federal government or any agency or department thereof,
unincorporated organization or any other entity or governmental body.

 

(r)            “Pre-Existing TechniScan Technology” means all know-how,
knowledge, expertise and other Intellectual Property Rights owned by or
otherwise licensed to TechniScan prior to the execution of this Agreement.

 

(s)           “Pre-Existing Womens3D Technology” means all know-how, knowledge,
expertise and other Intellectual Property Rights owned by or otherwise licensed
to Womens3D prior to the execution of this Agreement.

 

(t)            “Product(s)” means an automated ultrasound product (including
both reflection ultrasound and reflection and transmission ultrasound; and, in
each case, including the Software) to be developed, tested (and in certain
cases, as jointly developed and tested by TechniScan and Womens3D) and supplied
by TechniScan in accordance with the terms of this Agreement, and as more fully
set forth in the Specifications, and such other additional products as mutually
agreed upon in writing by the Parties from time to time during the Term hereof.

 

(u)           “Prototype(s)” means up to fifteen (15) prototype(s) of the
Product to be made by TechniScan and delivered to Womens3D in accordance with
the Specifications for use by Womens3D in connection with tests and approvals
(regulatory or otherwise) and Final Product development through the Prototype
Phase and the Final Product Phase.

 

(v)           “Prototype Phase” means the development period through the
development of Specifications for the Prototype(s) and up to the time of actual
delivery by TechniScan to Womens3D of the Prototype(s).

 

(w)          “Product Technology” means all systems, software, hardware,
processes, works, improvements, enhancements, updates, derivatives and other
Intellectual Property Rights developed during the Term of this Agreement to the
extent used in or for developing and otherwise building the Product and any
Prototypes provided for herein (including any case designs for same), and the
TechniScan Software, but exclusive of:  (1) the Pre-Existing TechniScan
Technology, (2) the Pre-Existing Womens3D Technology, (3) the Joint IP, (4) the
TechniScan Pre-Existing Equipment and TechniScan Pre-Existing Software, (5) the
Womens3D Technology, and (6) the Third Party Software.

 

--------------------------------------------------------------------------------


 

(x)            “Software” means the source code and object code versions of the
software necessary or intended for use with the Products, including the
TechniScan Software, Third Party Software, software resulting from Joint IP and
Womens3D Technology, any microcode embedded in the Products and/or any
standalone software applications and third Party applications, including without
limitation, all updates, versions, patches, fixes, upgrades, workarounds or
enhancements thereto, which are delivered concurrently with or subsequent to the
delivery of the Products.

 

(y)           “Specifications” means the design, performance, functional and
technical specifications of the Prototypes and the Products, all of which shall
be set forth and attached as a part of Exhibit “B” and which shall be developed
and incorporated herein by reference within sixty (60) days following the
execution of this Agreement, as shall be specified by Womens3D and approved by
TechniScan (which approval shall not be unreasonably withheld) as may be amended
from time to time upon the mutual written agreement of the Parties hereto.

 

(z)            “TechniScan Pre-Existing Equipment” means the complete and latest
version of the TechniScan automated ultrasound imaging equipment, controls and
system (including all TechniScan Pre-Existing Software), which incorporates all
of the latest updates to all such equipment, controls and software, but for the
avoidance of doubt is not available for commercial sale or use.

 

(aa)         “TechniScan Pre-Existing Software” means such software developed
(or licensed by) and otherwise used by TechniScan with, or otherwise provided by
TechniScan for use with, the TechniScan Pre-Existing Equipment.

 

(bb)         “TechniScan Trademarks” means the TechniScan trademarks to be
identified in the Trademark Agreement.

 

(cc)         “Trademark Agreement” means the Trademark and Copyright License
Agreement to be mutually agreed upon and entered into by and among the Parties
within sixty (60) days following the execution of this Agreement or such later
period as mutually agreed by the Parties.  Notwithstanding anything in this
Agreement to the contrary, the Trademark Agreement shall control with respect to
obtaining, maintaining, and/or enforcing trademark and copyright rights, and the
ownership of same following expiration and/or termination of this Agreement, the
Manufacturing Agreement, and the Trademark Agreement.

 

(dd)         “TechniScan Software” means the TechniScan owned software developed
by or on behalf of TechniScan in connection with a particular Product exclusive
of Third Party Software and Womens3D Technology, which shall be owned by
TechniScan.

 

(ee)         “Territory” means the United States of America (including its
territories and possessions) (collectively, “United States”) and those countries
within the Middle East as listed on Exhibit “D” attached hereto and incorporated
herein by reference.  The Parties further agree that the territory provided for
herein may be expanded upon the written approval and the sole and reasonable
discretion of TechniScan on a case by case basis as may be requested from time
to time by Womens3D.

 

--------------------------------------------------------------------------------


 

(ff)           “Third Party Software” means all software incorporated in the
Products that is licensed from a third Party or that is open source software and
that is exclusive of the software in the Womens3D Technology.

 

(gg)         “Womens3D Technology” means the software created by or on behalf of
Womens3D (but for the avoidance of doubt not including the TechniScan Software),
including the software created and provided by Womens3D in accordance with the
Development Schedule provided for herein as mutually agreed upon by the Parties
to be incorporated as a component part of and in conjunction with the use of the
Product(s) and which shall be owned by Womens3D, all Intellectual Property
Rights developed solely by Womens3D, all Intellectual Property Rights owned
solely by Womens3D or owned partially by Womens3D but not owned partially by
TechniScan, and all Intellectual Property Rights licensed to Womens3D from a
third party (which, for the avoidance of doubt, is a party other than
TechniScan).

 

(hh)         “Womens3D Trademarks” means the Womens3D trademarks to be
identified in the Trademark Agreement.

 

2.             Development Rights And Obligations

 

2.1           Product Development.  Subject to Womens3D’s payment of the Initial
Development Fee in accordance with Section 3.1 below, the Parties agree to the
following development terms and conditions:

 

(a)           The Parties will use their best efforts to work together to
determine the Development Schedule (including establishing an acceptance
process, an acceptance timeline, and a compliance and waiver process for the
Product and the Product Technology being developed hereunder), Development
Budget and the Specifications for the Prototypes and Products all of which shall
be set forth and attached respectively, as Exhibits “A,” “B” and “C” and which
shall be developed and incorporated herein by reference within sixty (60) days
following the execution of this Agreement, as shall be specified by Womens3D and
approved by TechniScan (which approval shall not be unreasonably withheld) as
may be amended from time to time upon the mutual written agreement of the
Parties hereto.  If Womens3D and TechniScan are unable to reach agreement on any
of the Development Schedule, Development Budget and/or Specifications during
such sixty (60) day period, either Party may cause the dispute to be submitted
to Mark Lenox, PhD, Scientific Advisory Board Chairman, Chief Scientific
Officer, and Director of Womens3D (“Dr. Lenox”) for prompt and final resolution;
provided that each Party shall pay its respective costs associated therewith;
and provided further that Dr. Lenox shall resolve all disputes in accordance
with this Agreement and applicable law; and provided further that if Dr. Lenox
is unable to resolve such dispute due to his death, disability, other
unavailability or refusal to resolve such dispute, the Parties shall resolve
such dispute in accordance with the arbitration provisions set forth in
Section 10.7 of this Agreement.

 

(b)           TechniScan shall, upon invoice for the TechniScan Pre-Existing
Equipment and TechniScan Pre-Existing Software, with payment due sixty (60) days
from the date of invoice, make such TechniScan Pre-Existing Equipment and
TechniScan Pre-Existing Software available to Womens3D for use by Womens3D
solely as a prototype system and for which Womens3D acknowledges and agrees that
such TechniScan Pre-Existing Equipment and

 

--------------------------------------------------------------------------------


 

TechniScan Pre-Existing Software is not suitable for commercial use and sale and
shall not be used by Womens3D other than for lab, experimental and clinical
trials testing within the Field of Use and solely within the United States.  For
the avoidance of doubt, the TechniScan Pre-Existing Equipment and TechniScan
Pre-Existing Software related thereto includes transmission based functionality
for which Womens3D acknowledges and agrees that it has no rights with respect
thereof.

 

(c)           Womens3D shall have the right to develop and test the TechniScan
Pre-Existing Equipment and TechniScan Pre-Existing Software, and the Prototypes
and the Products identified and specified in the Development Schedule to be
attached hereto as Exhibit “A” and such other new and derivative categories of
Products, as set forth in mutually agreed upon Statement(s) of Work incorporated
herein or hereafter agreed to by the Parties (“SOW(s)”).  Except as otherwise
specifically provided for herein, Womens3D shall be responsible for all costs
and expenses incurred by Womens3D and if Womens3D requests additional work from
TechniScan, for all costs and expenses incurred by TechniScan in connection with
the development and testing of the Products, but only in accordance with the
agreed upon initial Development Budget and which may be updated and amended only
by a Change Order or other mutual agreement of both of the Parties from time to
time, which updates upon mutual acceptance shall automatically be deemed
incorporated and made a part of this Agreement.

 

(d)           TechniScan shall supply to Womens3D all necessary tools, fixtures,
moulds, materials, cases and other tooling items necessary to develop and test
the TechniScan Product, the Prototypes, the Products and the Product Technology
in accordance with the Development Schedule, Development Budget and the
Specifications, to complete the testing and obtain the applicable approvals for
manufacture and sale of the Final Products and the Product Technology, as
described below.  Womens3D shall develop and deliver to TechniScan the
Specifications for the Prototypes as provided for herein.

 

(e)           Either Party may request that a technical or commercial change be
made to the Development Schedule and the Specifications for the development of
the Product or the Product Technology.  All requested changes shall be submitted
to the other Party in writing for review, each Party shall review such requests,
and the Parties shall determine the amount of re-work, additional time necessary
and additional fees required, if any, to make such changes.  All such
determinations shall be made only upon the written mutual agreement of the
Parties hereto in the form of a Change Order, following which the Parties shall
commence implementation of such change, and the Development Schedule and/or
Specifications will be amended appropriately to reflect such change
accordingly.  In the event a change is requested as a result of pending or
threatened litigation, regulatory issues, or governmental investigation relating
to the Product(s) or the Product Technology, the Parties will agree on an
expedited schedule reviewing the requested change.  Any reasonable delays
associated with a change arising out of a Force Majeure event or an event
described in the previous sentence shall not be deemed a Breach of this
Agreement or the Manufacturing Agreement.  Notwithstanding the foregoing, during
the Term hereof, TechniScan may, in the exercise of its reasonable business
judgment, undertake modifications to the Specifications for the Prototypes and
Products provided for hereunder upon notice in writing to Womens3D that are a
result of reasonable changes to address supply chain matters including but not
limited to part problems and cost

 

--------------------------------------------------------------------------------


 

downs or changes that may otherwise be mandated by regulatory requirements
imposed on TechniScan and/or Womens3D.

 

(f)            TechniScan shall provide Womens3D with Documentation,
Documentation changes, special test fixtures, and technical support as
reasonably requested by Womens3D to design, build, and test the Prototypes and
the Product and the Product Technology and to develop the Specifications for
each.  The Prototypes and the Products to be made by TechniScan and delivered to
Womens3D hereunder shall be assembled, tested, and labeled per the
Specifications to be set forth on Exhibit “B” and which shall be incorporated
herein by reference.  After Womens3D submits the initial draft of the
Specifications to TechniScan, TechniScan will ensure that the Specifications
meet applicable United States regulatory requirements in writing and agrees to
deliver those requirements in writing to Womens3D within a reasonable time
thereafter.  Womens3D shall be responsible for providing TechniScan with all
regulatory or other requirements outside of the United States that are covered
by the Territory provided for herein as it pertains to the Product, the
Prototypes and the Product Technology and Specifications for each, the form of
which shall be a reasonable summary thereof.

 

(g)           TechniScan shall deliver to Womens3D a working Prototype or
Prototypes in accordance with the Specifications on or before the dates
specified in the Development Schedule.

 

(h)           TechniScan shall take commercially reasonable efforts to ensure
that materials, equipment and services provided by TechniScan hereto shall be of
the best workmanship, and rendered by skilled personnel.

 

(i)            The Products (including the Software) and services will comply
with all applicable laws of the United States and any state or country in which
the Products are manufactured on behalf of TechniScan or from which the Products
are shipped by TechniScan.  Womens3D shall be responsible for the Products
and/or Prototypes complying with all applicable laws of the United States and
any other state or country in which the Products and/or Prototypes are sold,
offered for sale, used or imported, subject to the provisions of Section 6.  In
the event the Products must undergo any additional regulatory tests in order to
comply with the applicable laws of any country of destination as designated by a
Party hereto, Womens3D shall be responsible for and pay for all such fees and
costs required to complete such regulatory tests, if any.

 

(j)            Upon mutual agreement, the Parties may, from time to time
identify additional products to be covered by the terms of this Agreement.  For
the avoidance of doubt, TechniScan grants to Womens3D the right of first refusal
to sell products within the Field of Use and the Territory that use both
reflection and transmission ultrasound, and TechniScan agrees that it shall not
license any person or entity under its Intellectual Property Rights to sell any
products within the Field of Use and the Territory that use both reflection and
transmission ultrasound without Womens3D’s prior written permission.

 

2.2           TechniScan Technology Licenses and Royalties.  With respect to
Products developed hereunder, TechniScan shall be responsible for obtaining the
following licenses, and for any required royalty payments or other consideration
relating thereto; provided, however, that Womens3D

 

--------------------------------------------------------------------------------


 

shall be responsible for reimbursing TechniScan for all fees and royalties
incurred in connection with obtaining such licenses during the Term hereof,
provided Womens3D is given reasonable notice of any such fees or royalties
before they are determined and thereafter permitted to participate in their
determination, and apprised of known fees and royalties within a reasonable
period of time after execution of this Agreement, such fees and royalties being
credited against the Initial Development Fee:

 

(a)           the specific licenses and license rights identified in Exhibit “F”
hereto, as may be amended from time to time by mutual agreement of TechniScan
and Womens3D;

 

(b)           any development, manufacture, sale, offer for sale, use or
importation license rights required for the processes and equipment used by or
on behalf of TechniScan for the development, manufacturing or other production
of the Prototypes, Products and Product Technology for use by Womens3D and its
Customers within the Field of Use and within the United States.

 

2.3           Womens3D Technology Licenses and Royalties.  Womens3D shall be
responsible for obtaining the specific licenses and license rights to be
identified in Exhibit “G” hereto and incorporated herein by reference, as may be
amended from time to time by mutual agreement between TechniScan and Womens3D
and for any required royalty payments or other consideration relating thereto as
well as any other specific licenses and license rights that may be required in
connection with the use of the Prototypes and/or sale, use, offer for sale or
distribution of Products to Womens3D’s Customers in the Territory located
outside of the United States.

 

2.4           Use of Womens3D’s Trademarks and TechniScan Trademarks.  All uses
of the Womens3D Trademarks and the TechniScan Trademarks shall be in accordance
with the Trademark Agreement.

 

2.5           Manufacture of Products.  Upon completion of development of the
Product and the Product Technology and testing (including the Software) in
accordance with Development Budget, Development Schedule and Specifications or
otherwise to Womens3D’s reasonable satisfaction, the Parties hereby acknowledge
and agree that TechniScan shall be authorized to manufacture and supply Products
to Womens3D in accordance with the terms and conditions of the Manufacturing
Agreement.

 

2.6           Software Development.

 

(a)           Womens3D and TechniScan shall, at the expense of Womens3D,
provided all costs and expenses of TechniScan are specifically pre-approved in
writing by Womens3D in accordance with the Development Schedule and Development
Budget and, for the avoidance of doubt, provided that such costs and expenses of
TechniScan will be credited against the Initial Development Fee, develop or
otherwise obtain the necessary licenses to develop all Software necessary or
intended for use with the Products and Prototypes, as applicable, which shall be
in compliance with the Specifications.

 

(b)           Womens3D Software Modifications/Enhancements.  In the event
Womens3D requests from TechniScan a customized software modification or
enhancement to

 

--------------------------------------------------------------------------------


 

the software in the Womens3D Technology for use with the Products, TechniScan
agrees that as long as it is exclusively developing and manufacturing the
Products on behalf of Womens3D (and Womens3D is not in Breach of this Agreement
or the Manufacturing Agreement or the Trademark Agreement or the Subscription
Agreement), it will endeavor in good faith to provide pricing and such other
terms, including a reasonable delivery schedule, to provide the requested
customized software modification or enhancement to Womens3D.

 

(c)           Upon delivery by TechniScan of any Software, Womens3D will have
the responsibility to test the Software for compliance with the Specifications
and to notify TechniScan in writing of any bugs or errors with the Software that
cause the Software to not operate in accordance with such mutually agreed upon
testing and acceptance procedures.  The Parties agree that to the extent they
have any dispute over the testing or acceptance procedures relating to the
Prototypes or Products developed hereunder, the Parties shall submit such
dispute to Dr. Lenox for prompt and final resolution; provided that each Party
shall pay its respective costs associated therewith; provided that Dr. Lenox
shall resolve all disputes in accordance with this Agreement and applicable law;
and provided further if Dr. Lenox is unable to resolve such dispute due to his
death, disability, other unavailability or refusal to resolve such dispute, the
Parties shall resolve such dispute in accordance with the arbitration provisions
set forth in Section 10.7 of this Agreement.

 

(d)           Womens3D hereby grants to TechniScan a worldwide, non-exclusive,
royalty-free right and license (including the right to sublicense to others, but
only while and only for so long as such sublicensee is performing its services
for TechniScan) to make, use, sell, offer to sell, import, modify, perform,
display, reproduce and create derivative works from and make improvements and
such other enhancements to any Womens3D Technology in order to comply with its
obligations under this Agreement and the Manufacturing Agreement and for use
with products outside the Territory and the Field of Use, and TechniScan shall
own any such derivative works, improvements and other enhancements made by or on
behalf of TechniScan alone (and not with Womens3D) and for which TechniScan was
not paid by Womens3D; provided that in such instance where such derivative
works, improvements and other enhancements are paid for by Womens3D, then
Womens3D shall own those derivative works, improvements and other enhancements
and TechniScan shall have a worldwide, non-exclusive, royalty-free right and
license (including the right to sublicense to others, but only while and only
for so long as such sublicensee is performing its services for TechniScan and/or
is an end user) to those derivative works, improvements and other enhancements
for use with products outside the Territory and the Field of Use.

 

2.7           Intellectual Property Rights.

 

(a)           Ownership of Pre-Existing Rights.

 

(i)            Pre-Existing Womens3D Technology.  Womens3D owns all right, title
and interest in and to the Pre-Existing Womens3D Technology.  Womens3D hereby
grants TechniScan a worldwide, non-exclusive, royalty-free right and license
(with the right to sublicense to third parties engaged by TechniScan to perform
any part of the work to be performed under this Agreement but only as long as
such third Party performs such services) to use, modify, perform, display,
reproduce and create derivative works from and make

 

--------------------------------------------------------------------------------


 

improvements and such other enhancements to the Pre-Existing Womens3D Technology
in accordance with the terms of this Agreement.

 

(ii)           Pre-Existing TechniScan Technology.  TechniScan owns all right,
title and interest in and to the Pre-Existing TechniScan Technology.  TechniScan
hereby grants to Womens3D a non-exclusive, royalty-free right and license (with
the right to sublicense to third parties engaged by Womens3D as may be permitted
by the terms of this Agreement to perform any part of the work to be performed
under this Agreement by or on behalf of Womens3D but only as long as such third
Party performs such services) to use, modify, perform, display, reproduce and
create derivative works from and make improvements and such other enhancements
to the Pre-Existing TechniScan Technology solely for Womens3D’s use within the
Territory and within the Field of Use.  Womens3D shall have no other rights to
use the Pre-Existing TechniScan Technology other than in accordance with the
terms as provided for by this Agreement.

 

(iii)          Ownership of Womens3D Trademarks and TechniScan Trademarks. 
Womens3D owns all right, title and interest in and to the Womens3D Trademarks. 
TechniScan owns all right, title and interest in and to the TechniScan
Trademarks.  Additional terms of ownership and related licenses to use the
respective marks shall be set forth in the Trademark Agreement.

 

(b)           Ownership of Product Technology.  TechniScan shall own all right,
title and interest in and to the Product Technology.  During the Term hereof and
only so long as TechniScan remains the exclusive manufacturer of the Product in
accordance with the terms herein and in the Manufacturing Agreement, Womens3D
shall be granted a non-exclusive license to use the Product Technology as a
component part of and solely in conjunction with the Product within the
Territory and only within the Field of Use.  Upon payment in full of the Initial
Development Fee by Womens3D, TechniScan shall convert the above license granted
to Womens3D to a royalty-free, exclusive (subject to Section 9.2) license to use
the Product Technology as a component part of and solely in conjunction with the
Product within the Territory and Field of Use for purposes of Womens3D selling
and supporting the Products and Product Technology as provided for herein,
including the right to sublicense such rights as necessary to accomplish such
sale and support, in accordance with the terms of this Agreement and the
Manufacturing Agreement.

 

(c)           Ownership of Joint IP.  Except as otherwise provided herein, and
notwithstanding Section 2.7(a) and (b), and subject to the last sentence of this
Section 2.7(c), the Parties shall jointly own any Joint IP developed by the
Parties under the terms of this Agreement.  Each Party shall be deemed to own an
equal and undivided interest in and to such Joint IP and, subject to the
following provisions, shall be entitled to license, sublicense, make any use of
or derive any benefits, royalties, or compensation from the licensing, use or
other exploitation of such Joint IP without the written consent of, or
accounting to, the other Party.  Each of Womens3D and TechniScan shall have the
full rights to modify and create derivative works from the Joint IP; provided,
however, unless the Parties mutually agree in writing to the contrary, the Party
that solely develops the modification or other derivative work to the Joint IP
shall solely own such modification or other derivative work and there shall be
no implied use right by the

 

--------------------------------------------------------------------------------


 

other Party to such modification or other derivative work, except as otherwise
provided for herein.

 

(d)           The Parties shall cooperate with and provide reasonable assistance
to one another in connection with the filing and prosecution of applications to
protect the Intellectual Property Rights associated with the Joint IP.  All
costs, fees and expenses including without limitation reasonable attorney’s fees
that are hereafter reasonably incurred by the Parties in connection therewith,
including the costs of prosecuting or maintaining the Intellectual Property
Rights associated with the Joint IP shall be split equally between the Parties;
provided, however, that if a Party chooses not to pursue Intellectual Property
Rights protection, then the pursuing Party shall exclusively own such Joint IP
and the non-pursuing Party shall promptly assign all such Joint IP over to the
pursuing Party and agrees to perform all acts deemed necessary or desirable by
the pursuing Party to permit and assist such Party in obtaining and enforcing
the full benefits, enjoyment, rights and title throughout the world in such
assigned Joint IP.  Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the filing, prosecution,
registration, and memorialization of assignment of any applicable Intellectual
Property Rights involving the assigned Joint IP.

 

2.8           Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that: (a) it has full power and authority to enter
into this Agreement and to carry out its obligations hereunder, except as such
may be limited by bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally and further
subject to general principles of equity and public policy; (b) this Agreement
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms; (c) its execution, delivery and performance of this
Agreement will not result in a breach of any material agreement by which such
Party may be bound, or will not result in the breach of any obligation of
confidentiality or nondisclosure by which such Party may be bound; and (d) it is
in compliance with and will comply with all existing applicable laws, statutes,
rules, regulations, ordinances, directives and orders, with respect to its
rights and obligations under this Agreement and the transactions contemplated
hereby and it has no knowledge of any applicable laws, statutes, rules,
regulations, ordinances, directives and orders which would be violated by either
Party entering into this Agreement or the transactions contemplated hereby.

 

3.             Pricing and Payment Terms.

 

3.1           Pricing and Payment Terms for Initial Development.

 

(a)           Payment Terms.

 

(i)            TechniScan has invoiced Womens3D Two Hundred Fifty Thousand
Dollars (US $250,000.00) of the Initial Development Fee as of December 31, 2010,
for which such amount shall be due within sixty (60) days of TechniScan’s
invoice # 57 and TechniScan shall, upon payment, make available to Womens3D one
(1) unit of the TechniScan Pre-Existing Equipment and one (1) object code copy
of the TechniScan Pre-Existing Software, except that, prior to such payment,
Womens3D shall have VPN access to the TechniScan Pre-Existing Equipment and the
TechniScan Pre-Existing Software.  In the event Womens3D fails to make the
payment or TechniScan fails to make available to Womens3D the TechniScan Pre-

 

--------------------------------------------------------------------------------


 

Existing Equipment and TechniScan Pre-Existing Software as provided for herein
by such date, TechniScan or Womens3D, as the case may be, shall have the right
to immediately terminate this Agreement at such time and any time thereafter
without any further obligation or liability hereunder and shall also have the
right to pursue any and all rights it may have against the other Party at such
time or thereafter under law or equity.

 

(ii)           Womens3D shall pay to TechniScan the remaining portion of the
Initial Development Fee no later than in accordance with the milestone payments
set forth in the mutually agreed upon Development Schedule and Development
Budget to be attached hereto, respectively, as Exhibits “A” and “C” hereto.

 

3.2           TechniScan W3D Shares.  As additional consideration for the
development work to be performed by TechniScan, Womens3D further agrees to issue
to TechniScan promptly after execution of this Agreement and the Subscription
Agreement shares of Womens3D common stock representing twenty percent (20%) of
the then currently issued and outstanding shares of Womens3D common stock,
subject to dilution for future investments, stock options, warrants and
otherwise (“TechniScan W3D Shares”) pursuant to that certain Subscription
Agreement to be executed following the execution of this Agreement.

 

4.             Clinical Trials and Testing.

 

4.1           Clinical Trials and Testing.  The Parties agree that Womens3D
shall be responsible for conducting its own clinical trials and testing related
thereto; provided, however, that nothing shall prevent TechniScan from
performing its own separate clinical trials and testing at TechniScan’s sole
cost and expense.  Each Party agrees to timely deliver to the other Party all
results and reports related to any such trials or tests of the Product and the
Product Technology.

 

4.2           Prototypes.  Womens3D shall pay the costs, fees and expenses for
the development of the Prototype(s) (including but not limited to the Product
Software) at the DCAA Rates, which shall be developed in accordance with the
Development Schedule attached as Exhibit “A.”  For the avoidance of doubt, all
such amounts paid by Womens3D for the Prototypes shall be credited in full
against the Initial Development Fee.

 

4.3           Use of Data for Regulatory Approvals.  While the Parties
acknowledge and agree that Womens3D shall be responsible for conducting its own
clinical trials with respect to the use of the Prototype or Prototypes and
Product regulatory approvals, the Parties agree that the data obtained from the
use of the Prototypes for clinical testing may be used by TechniScan for
regulatory approvals of products to be sold and used outside of the Field of Use
and for other products of TechniScan to be used and sold outside of the Field of
Use.  Accordingly, the Parties hereby agree to allow the other Party to use
reciprocally the other Party’s clinical testing data for regulatory approvals in
the case of Womens3D for use within the Field of Use and Territory and for such
other purposes as TechniScan may require in its reasonable discretion inside and
outside of the Field of Use and Territory.

 

4.4           TechniScan and Third-Party Testing.  The Parties acknowledge and
agree that as part of certain of the testing, including, for example, FDA
testing and approvals, Womens3D shall

 

--------------------------------------------------------------------------------


 

also have the right to engage TechniScan and/or third Party reviewers.  Womens3D
shall have the sole discretion to retain the services of both internal and
external consultants including legal counsel and regulatory expertise, the fees
and costs for which shall be paid by Womens3D.  If Womens3D engages TechniScan
for testing or related services, the costs of such testing and services paid to
TechniScan shall be on a time and materials basis at the DCAA Rates and, for the
avoidance of doubt, credited against the Initial Development Fee.

 

5.             Pricing and Payment Terms.

 

5.1           Pricing of Customized Software.  TechniScan shall develop and
deliver customized Software for up to fifteen (15) Customers designated by
Womens3D, in accordance with the Specifications developed by Womens3D and
delivered to TechniScan at a cost based on time and materials at the DCAA Rates
(which upon payment by Womens3D shall, for the avoidance of doubt, be credited
against the Initial Development Fee).

 

5.2           Pricing of Testing.  To the extent Womens3D requests that
TechniScan perform testing, such testing shall be performed by TechniScan on a
time and materials basis at the DCAA Rates (collectively the “Testing Fees”),
which Testing Fees, if any, shall, for the avoidance of doubt, be credited
against the Initial Development Fee.  In the event any Prototype or Product
fails the applicable testing certification, and if Womens3D chooses to continue
to develop the Products, then any and all costs, expenses and fees (including
any and all additional testing fees) to re-work, re-tool and re-test the
Prototype or Products (as applicable) shall be paid by Womens3D and, for the
avoidance of doubt, credited against the Initial Development Fee.

 

5.3           Pricing of Regulatory Testing.  To the extent Womens3D requests
that TechniScan perform regulatory testing, including, without limitation, UL,
FCC and CE (the “Regulatory Tests”), such Regulatory Tests shall be performed by
TechniScan at a cost to Womens3D on a time and materials basis at the DCAA Rates
(collectively the “Regulatory Testing Fees”), which Regulatory Testing Fees, if
any, shall, for the avoidance of doubt, be credited against the Initial
Development Fee.  In the event any prototype Product fails any of the Regulatory
Tests, any and all costs, expenses and fees (including any and all additional
retesting regulatory fees) to re-work, re-tool and re-test the prototype
Products shall be paid by Womens3D and, for the avoidance of doubt, credited
against the Initial Development Fee.

 

5.4           Payment Terms.  Invoices will be sent monthly by TechniScan and
shall be paid by Womens3D within thirty (30) days after receipt.

 

6.             Indemnification

 

6.1           Womens3D’s Indemnity Obligations.  Womens3D shall indemnify,
defend and hold harmless TechniScan and its directors, officers, and employees
(each an “Indemnified TechniScan Party”), from and against any and all
obligations, fines, penalties, judgments, direct costs, expenses and/or any
other liabilities to third parties (collectively, “Claims”), incurred by an
Indemnified TechniScan Party (including, but not limited to, costs of
investigation and defense, court costs and

 

--------------------------------------------------------------------------------


 

reasonable attorneys’ and other third Party fees), and in each case, subject to
Section 6.4 below (Handling of Claims) caused by or arising out of:

 

(a)           Breach by Womens3D of any of its representations, covenants or
other obligations set forth in this Agreement;

 

(b)           violation by Womens3D of any applicable laws, statutes, rules,
regulations, ordinances, directives and orders;

 

(c)           infringement of any Intellectual Property Rights resulting from
the failure of Womens3D to comply with the license or royalty requirements set
forth in Section 2.3 above;

 

(d)           infringement of any Intellectual Property Rights resulting from
Pre-Existing Womens3D Technology or the Specifications (but excluding any
portion of the Specifications that was unchanged from a source document for the
Specifications provided by TechniScan and excluding any portion (but only such
portion) of the Specifications that posed a material infringement risk of which
an officer of TechniScan had actual knowledge as shown in its contemporaneous
records that it failed to communicate to Womens3D);

 

(e)           regulatory or other requirements outside of the United States, in
each case, provided such Claims are not subject to TechniScan’s indemnity
obligations set forth in Section 6.2 below; or

 

(f)            the reliance and use of the data Womens3D provides to TechniScan
under Section 4.3.

 

6.2           TechniScan’s Indemnity Obligations.  TechniScan shall indemnify,
defend and hold harmless Womens3D and its directors, officers and employees
(each an “Indemnified Womens3D Party”), from and against any and all Claims
incurred by an Indemnified Womens3D Party (including, but not limited to, costs
of investigation and defense, court costs and reasonable attorneys’ and other
third Party fees), and in each case, subject to Section 6.4 (Handling of Claims)
caused by or arising out of:

 

(a)           Breach by TechniScan of any of its representations, covenants or
other obligations set forth in this Agreement;

 

(b)           violation by TechniScan of any applicable laws, statutes, rules,
regulations, ordinances, directives and orders;

 

(c)           infringement of any Intellectual Property Rights resulting from:
(i) Breach by TechniScan of any of its obligations under this Agreement,
including without limitation, the failure of TechniScan to comply with the
license requirements set forth in Section 2.2 above; (ii) Pre-Existing
TechniScan Technology; or (iii) the development, manufacturing or other
production processes, methods or equipment of or provided by TechniScan (but
excluding any technology, feature or component of the Product specifically
required by the Specifications requested by Womens3D and not approved by
TechniScan and/or any portion (but only such

 

--------------------------------------------------------------------------------


 

portion) of the Specifications that posed a material infringement risk of which
an officer of Womens3D had actual knowledge as shown in its contemporaneous
records that it failed to communicate to TechniScan and/or as otherwise
developed jointly by Womens3D with TechniScan (unless an officer of TechniScan
had actual knowledge as shown in its contemporaneous records of a material
infringement risk posed by such joint development that it failed to communicate
to Womens3D) and/or as otherwise developed by or on behalf of Womens3D and not
by TechniScan); and, in each case, provided such Claims are not subject to
Womens3D’s indemnity obligations set forth above in Section 6.1; or

 

(d)           the reliance and use of the data TechniScan provides to Womens3D
under Section 4.3.

 

6.3           Notice, Support and Mitigation.  As a condition to the indemnity
obligations in Sections 6.1 and 6.2 above, the indemnified Party shall:
(a) provide the indemnifying Party with prompt written notice of any Claim for
which the indemnification may be sought; (b) reasonably cooperate with the
indemnifying Party in connection with such Claim, including providing reasonable
access to personnel, documents and information which may assist the indemnifying
Party in its analysis and defense of the Claim, at the indemnified Party’s
expense; and (c) make timely and commercially reasonable efforts to mitigate the
indemnification liability of the indemnifying Party, in good faith cooperation
with the indemnifying Party. The failure of the indemnified Party to give prompt
notice or to timely mitigate shall not affect rights to indemnification, except
(and then only to the extent) that the indemnifying Party demonstrates actual
damage caused by such failure. AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO ANY
DOUBLE RECOVERY FOR THE SAME CLAIM BY ASSERTING SEPARATE INDEMNIFICATION CLAIMS
PURSUANT TO THIS AGREEMENT, THE MANUFACTURING AGREEMENT, THE TRADEMARK
AGREEMENT, AND/OR THE SUBSCRIPTION AGREEMENT.

 

6.4           Handling of Claims.  The indemnifying Party under Sections 6.1 and
6.2 above shall be entitled to control the handling of any such Claim and to
defend or settle any such Claim, in its reasonable discretion, with counsel of
its own choosing; provided, however, that: (i) the indemnifying Party provides
the indemnified Party with written notice of its intention to handle any such
Claim; (ii) the indemnified Party shall have the right to opt out of any
activity or proposed settlement that would require payment that an indemnifying
Party is unwilling to pay or restrict or limit its business in any material
manner; and (iii) the indemnified Party shall have the right to appear in any
such legal proceeding and to participate in any settlement discussions with
counsel of its own choosing, subject to the approval of the indemnifying Party
(which approval shall not be unreasonably withheld), the fees and expenses of
such representation to be paid by the indemnified Party unless the indemnified
Party shall reasonably determine there is a conflict of interest precluding
joint representation of Womens3D and TechniScan with regard to such Claim.

 

6.5           Joint Defense.  With respect to any Claims that any technology the
Parties developed jointly infringes any Intellectual Property Rights and, for
the avoidance of doubt, such Claims are not covered by the provisions of
Sections 6.1 or 6.2, the Parties agree that they will together share equally in
the defense and cost of such Claims including splitting the costs for reasonable
attorney’s fees in connection with the defense of such Claims.  For the
avoidance of doubt, such costs shall be split

 

--------------------------------------------------------------------------------


 

equally regardless of whether one Party has lost or abandoned such Party’s
rights in the Joint IP (whether under Section 2.7(d) or otherwise).

 

7.             Limitation of Liability.

 

7.1           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT EXCEPT
SECTIONS 6.1(c), 6.1(d), AND 6.2(c), IN NO EVENT, EXCEPT IN THE EVENT OF FRAUD
OR WILLFUL MISCONDUCT, SHALL ANY PARTY BE LIABLE FOR ANY INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR FOR ANY LOST PROFITS OR LOSS OF REVENUE WHETHER
FORESEEABLE OR NOT, EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, ARISING FROM THIS AGREEMENT OR OCCASIONED BY ANY BREACH OF ANY
OBLIGATION UNDER THIS AGREEMENT.

 

7.2           SUBJECT TO SECTION 7.1, THE MAXIMUM AGGREGATE LIABILITY BY A PARTY
TO THE OTHER PARTY FOR ANY AND ALL CLAIMS MADE UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE AGGREGATE AMOUNT OF THE GREATER OF ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS (US $1,500,000.00) OR THE FEES PAID AND PAYABLE BY WOMENS3D AT
THE TIME THE LIABILITY IS INCURRED.

 

8.             Product Liability Insurance.

 

8.1           Each Party shall maintain at its own expense in full force and
effect products liability insurance policy with a responsible insurance carrier
with coverage of at least One Million Dollars (US $1,000,000.00) per occurrence
and Two Million Dollars (US $2,000,000.00) in the aggregate that lists the other
Party as an additional insured, except that Womens3D shall have no obligation to
obtain such insurance until the earlier of when it places a Prototype or a
Product with a Customer.  This insurance shall be for the benefit of TechniScan
and Womens3D and shall provide for at least ten (10) days prior written notice
to TechniScan and Womens3D of the cancellation or any substantial modification
of the policy.

 

8.2           Each Party shall, from time to time, upon reasonable request by
the other Party, promptly furnish or cause to be furnished to the other Party
evidence in form and substance satisfactory to the requesting Party of the
maintenance of the insurance required by Section 8.1 above, including, but not
limited to, originals or copies of policies, certificates of insurance (with
applicable riders and endorsements) and proof of premium payments.

 

9.             Term and Termination.

 

9.1           Term.  This Agreement shall commence upon the Effective Date, and
shall continue for an initial term of five (5) years from the date hereof (the
“Initial Term”), and provided that neither Party provides notice that it desires
to terminate this Agreement at least one hundred twenty (120) days prior to the
end of the Initial Term, this Agreement shall automatically renew for additional
successive thee (3) year terms (each a “Renewal Term”) until either Party
provides notice that it desires to terminate this Agreement thereof at least one
hundred twenty (120) days prior to the end of any subsequent Renewal Term (the
Initial Term plus any subsequent Renewal Terms, collectively, the

 

--------------------------------------------------------------------------------


 

“Term”) and provided that the provisions of Sections 6 (Indemnification) and 8
(Product Liability Insurance) shall survive any termination of this Agreement.

 

9.2           Breach and Termination.

 

(a)           Breach Definition.  Subject to the terms and conditions of
Section 9.4, (a) if the other Party becomes insolvent or subject to a petition
in bankruptcy filed by or against it or is placed under control of a receiver,
liquidator or committee of creditors; provided such proceeding or petition is
not dismissed or vacated within ninety (90) days; (b) if either Party does not
pay any amounts due hereunder when due, and such non-payment is not cured within
thirty (30) days after receipt of written notice of such non-payment; or (c) if
the other Party breaches its duties and obligations under the terms of this
Agreement or is in material breach or default of any representation, warranty,
covenant, agreement or other obligation hereunder, which breach or default is
incapable of cure, or if capable of being cured, has not been cured within
thirty (30) days after receipt of written notice from the non-defaulting Party
or within such additional period of time (not to exceed six (6) months) as the
defaulting Party diligently pursues a cause; each shall constitute a
“Breach(ing)” of this Agreement.  Notwithstanding the foregoing, this Agreement
may be terminated at any time upon the mutual written consent of the Parties.

 

(b)           Consequences.  Except as otherwise provided for in Section 9.4
below, in the event of a Breach of this Agreement, the non-Breaching Party may,
at its option, terminate this Agreement in writing at such time and any time
thereafter without any further obligation or liability hereunder, except as set
forth herein and specifically excepting any payment and/or delivery obligations
due and owing by either Party at such time.  The non-Breaching Party shall also
have the right to pursue any and all rights it may have against the Breaching
Party now or hereafter under the law or equity, including without limitation
(a) the right to obtain injunctive relief to prevent the other Party from
Breaching its obligations under this Agreement or to compel the other Party to
perform its obligations under this Agreement, (b) to collect damages, and
(c) the right to reasonable attorneys’ and other third party fees.  The Parties
hereby agree that the termination or expiration of this Agreement shall not:
(i) release either Party, or its successors or assigns, from any claim of the
other Party accrued hereunder prior to the effective date of such termination or
expiration; or (ii) affect the rights or enforceability of any obligations of
either Party, or its successors or assigns, under any provisions that survive
termination or expiration of this Agreement.  Upon termination of this Agreement
for any reason, each Party shall promptly return to the other Party all
Confidential Information of such other Party.

 

(c)           Termination Due To Breach By TechniScan.  Except as otherwise
provided for in Section 9.4 below, in the event of a Breach by TechniScan and so
long as Womens3D is not in Breach of this Agreement or in Breach of the
Manufacturing Agreement or the Trademark Agreement or the Subscription
Agreement, then Womens3D shall have the right to pay (within twelve (12) months
of the date of such termination) any balance of the Initial Development Fee such
that no less than One Million Five Hundred Thousand Dollars (US $1,500,000.00)
of the Initial Development Fee is paid and terminate this Agreement at such
time, and all development work as of such termination date shall be owned
exclusively by TechniScan, and Womens3D shall receive a fully-paid-up exclusive
license for Womens3D to use, sell, offer

 

--------------------------------------------------------------------------------


 

to sell, import, modify, perform, display, reproduce and create derivative works
from such development work, and take any other action relating to
commercializing the Product and the Product Technology, in each case, for
Womens3D’s use solely within the Territory and only for use within the Field of
Use, in addition to all other rights Womens3D acquired for paying the balance of
the Initial Development Fee and TechniScan shall be prohibited from directly or
indirectly developing, manufacturing, distributing, promoting, marketing,
selling and supporting the Products to be provided for hereunder including
without limitation making any use of the development work, Product Technology
and any Products resulting therefrom as of the date of termination and for a
period of seven (7) years thereafter within the Territory and Field of Use, and
TechniScan shall have no further right or license to any Intellectual Property
Rights previously licensed from Womens3D to TechniScan, except that TechniScan
shall have a non-exclusive, royalty-free license under Womens3D’s Intellectual
Property Rights outside the Field of Use and the Territory.

 

(d)           Termination By Womens3D For Convenience.  Womens3D can terminate
this Agreement for convenience at any time, but on no less than sixty (60) days
written notice and provided that Womens3D has paid all amounts due as of the
date of termination.  In the event of such a termination for convenience (i) all
development work (whether complete or incomplete) that Womens3D does not own
shall be owned exclusively by TechniScan, (ii) TechniScan shall receive a
non-exclusive, royalty-free right and license (including the right to sublicense
to others, but only while and only for so long as such sublicensee is performing
its services for TechniScan) to make, use, sell, offer to sell, import, modify,
perform, display, reproduce and create derivative works from and make
improvements and such other enhancements to any Womens3D Technology, the
Pre-Existing Womens3D Technology and the Documentation outside the Field of Use
and the Territory and (iii) all licenses granted from TechniScan to Womens3D
hereunder shall terminate.  Notwithstanding anything in this Agreement to the
contrary, if (x) Womens3D has paid at least One Million Five Hundred Thousand
Dollars (US $1,500,000.00) of the Initial Development Fee as of the date of such
termination and (y) TechniScan has been offered a reasonable opportunity to
match the pricing of any replacement manufacturer of the Products, Womens3D
shall retain a royalty-free, non-exclusive license (including the right to
sublicense to others) to use, sell, offer to sell, import, modify, perform,
display, reproduce and create derivative works from and make improvements and
such other enhancements to the Pre-Existing TechniScan Technology and the
Product and the Product Technology and the Documentation for purposes of
Womens3D selling and supporting the Products and Product Technology within the
Territory and Field of Use, and, for the avoidance of doubt, no sublicensee of
Womens3D shall have any such sublicensing right except while and only for so
long as such sublicensee is performing its services for the purposes of Womens3D
selling and supporting the Products and Product Technology within the Territory
and Field of Use.

 

(e)           Termination Due To Breach By Womens3D.  To the extent this
Agreement is terminated as a result of a Breach by Womens3D of this Agreement
and so long as TechniScan is not in Breach of this Agreement or in Breach of the
Manufacturing Agreement or the Trademark Agreement or the Subscription
Agreement, then as of the date of such termination all development work (whether
complete or incomplete) that Womens3D does not own shall be owned exclusively by
TechniScan and Womens3D shall be prohibited from directly or indirectly
developing, manufacturing, distributing, promoting, marketing, selling and
supporting the

 

--------------------------------------------------------------------------------


 

Products to be provided for hereunder including without limitation making any
use of the development work, including the Product Technology and the Products,
as of the date of termination and for a period of seven (7) years thereafter
outside of the Territory, and Womens3D shall have no further right or license to
any Intellectual Property Rights previously licensed from TechniScan to
Womens3D, except that, if Womens3D has paid the Initial Development Fee,
Womens3D shall have a royalty-free, non-exclusive license (including the right
to sublicense to others) to use, sell, offer to sell, import, modify, perform,
display, reproduce and create derivative works from and make improvements and
such other enhancements to the Pre-Existing TechniScan Technology and the
Product and the Product Technology and the Documentation for purposes of
Womens3D selling and supporting the Products and Product Technology within the
Territory and Field of Use, and, for the avoidance of doubt, no sublicensee of
Womens3D shall have any such sublicensing right except while and only for so
long as such sublicensee is performing its services for the purposes of Womens3D
selling and supporting the Products and Product Technology within the Territory
and Field of Use.

 

(f)            Termination due to Competitive Change in Control.  In the event
of a Competitive Change in Control of TechniScan, and subject to Womens3D having
paid all sums due to TechniScan as of such Competitive Change in Control date
and so long as Womens3D is not also in Breach of this Agreement or the
Manufacturing Agreement or the Trademark Agreement or the Subscription
Agreement, then Womens3D shall have the right to immediately terminate this
Agreement at such time and any time thereafter and, upon termination, Womens3D
shall as of the date of termination receive a fully-paid-up, non-exclusive
license (including the right to sublicense to others) to use, sell, offer to
sell, import, modify, perform, display, reproduce and create derivative works
from and make improvements and such other enhancements to the Pre-Existing
TechniScan Technology and the Product and the Product Technology and the
Documentation, in each case, for purposes of Womens3D selling and supporting the
Products and Product Technology within the Territory and Field of Use, provided
that such non-exclusive license shall be exclusive if and when Womens3D pays the
Initial Development Fee and it shall have twelve (12) months from the date of
such termination to do so, and, for the avoidance of doubt, no sublicensee of
Womens3D shall have any such sublicensing right except while and only for so
long as such sublicensee is performing its services for the purposes of Womens3D
selling and supporting the Products and Product Technology within the Territory
and Field of Use.

 

(g)           Termination Due to Failure to Execute Manufacturing and Trademark
and Subscription Agreements.  The Parties shall in good faith use best efforts
to negotiate and conclude the Trademark Agreement and a definitive manufacturing
agreement whereby TechniScan shall be the exclusive manufacturer of the Products
during the Term (the “Manufacturing Agreement”) and the Subscription Agreement. 
In the event such agreements are not executed within sixty (60) days of the date
hereof, both Parties shall be entitled to immediately terminate this Agreement
without any liability to the other Party; provided that (i) TechniScan shall
return to Womens3D the TechniScan W3D Shares (provided the Subscription
Agreement was executed and the W3D Shares were issued to TechniScan), and
(ii) Womens3D shall retain the TechniScan Pre-Existing Equipment and the one
object code copy of the TechniScan Pre-Existing Software, and shall get to use
the same for any development purpose (other than commercial use or sale) but
otherwise has no license rights (including no sublicense

 

--------------------------------------------------------------------------------


 

rights) from TechniScan and shall be subject to the confidentiality provisions
provided for in this Agreement and all other licenses granted herein to either
Party shall terminate.

 

9.3           Repurchase of TechniScan W3D Shares.  At any time after payment in
full of the Initial Development Fee, or a Change in Control of TechniScan or a
termination of this Agreement for any reason other than for material Breach of
this Agreement by Womens3D, Womens3D shall have the right to repurchase the
original amount of TechniScan W3D Shares issued to TechniScan for “Fair Value.” 
“Fair Value” of the TechniScan W3D Shares shall mean (if an existing public
trading market then exists for shares of common stock of Womens3D (“Shares”))
the average of the closing sales prices for such Shares on each of the ten
(10) trading days immediately preceding the last trading day prior to the
closing date of a transaction, and, if no established public trading market
exists, “Fair Value” of the TechniScan W3D Shares shall be the greater of
(i) the equivalent per-share sales price of the most recent arms-length sale of
any Shares by Womens3D which occurred within the previous six (6) months and
which price was not set by a buy-sell or other provision fixing the price in
advance or by formula (unless such formula was a reasonable effort to reflect
the fair market value), and (ii) the fair market value of such Shares as
determined by an independent appraiser conducted for Womens3D within the
previous six (6) months of the applicable Closing Date.  If there are no such
appraisals or sales of Shares within the six (6) month period or if no existing
trading market exists for the Shares, the Parties shall use commercially
reasonable efforts to mutually agree on “Fair Value” prior to the time the
TechniScan W3D Shares are to be purchased.  If no such agreement is reached
within forty-five (45) days of a request, either Party may submit to arbitration
the determination of “Fair Value” of the TechniScan W3D Shares in accordance
with Section 10.7 below.  “Fair Value” shall in no case include any discounts
for marketability or minority ownership.

 

9.4           Force Majeure.  If any failure or delay by either Party in the
performance of its obligations under this Agreement results from a Force Majeure
event, such obligation shall be tolled for so long as such event of Force
Majeure prohibits performance and the resulting failure or delay shall not
constitute a Breach of this Agreement. For the avoidance of doubt, neither Party
shall be liable for delays to the extent that such delays are attributable to
the other Party’s (including any agents of such Party) delays or non-performance
including but not limited to the other Party’s failure to meet any development
milestone or such other deliverable as set forth in Exhibit “A” or any other
part of this Agreement (a “Delivery Breach”).

 

10.           Miscellaneous.

 

10.1         Confidentiality.

 

(a)           Each Party agrees to treat as confidential and proprietary, and
shall not, except as permitted by the terms of this Agreement, at any time for
any reason whatsoever disclose to any third party or make use of, or permit to
be made use of, any information relating to the technology, technical processes,
business affairs or finances, trade secrets or other confidential information of
the other (the “Confidential Information”); provided, however, that such
obligation shall not apply to information of a Party that:

 

--------------------------------------------------------------------------------


 

(i)            becomes generally known to the public, either before or after the
date of its disclosure to the receiving Party, through no fault or omission on
the part of the receiving Party;

 

(ii)           is lawfully disclosed to the receiving Party, either before or
after the date of its disclosure to the receiving Party, by an independent third
party rightfully in possession of such Confidential Information;

 

(iii)          is lawfully in the possession of the receiving Party at the time
of its disclosure, as evidenced by the prior written records of such receiving
Party;

 

(iv)          is required to be disclosed by the receiving Party pursuant to any
applicable law or court of administrative order, provided the receiving Party
provides the other Party with advance notice of such disclosure and an
opportunity for the other Party to seek a protective order or such other
appropriate remedy prior to such disclosure; or

 

(v)           is making a disclosure as is required by the applicable rules of
any stock exchange or applicable securities laws.

 

(b)           All Confidential Information disclosed under this Agreement, the
Manufacturing Agreement, the Trademark Agreement and/or the Subscription
Agreement shall remain confidential unless and until one of the exceptions in
Section 10.1(a)(i)-(a)(v) applies.

 

(c)           The Parties each agree that Confidential Information may be
disclosed in connection with the development work to be performed hereunder on a
“need-to-know” basis to its employees, authorized agents, subcontractors, legal
counsel, accountants, banks and other financing sources and their professional
advisors under an obligation of confidentiality no less stringent than those
contained herein; provided that such recipient is not a direct or indirect
competitor of the Party whose Confidential Information is to be disclosed.

 

10.2         Publicity.  The Parties shall consult with each other as to the
form and substance of any press release or other public disclosure regarding the
transactions contemplated hereby, and neither Party shall make any public
disclosure thereof without the consent of the other, provided that nothing in
this Agreement shall prohibit either Party from making any public disclosure
which it, with the advice of counsel, deems reasonably necessary to comply with
applicable laws, statutes, rules, regulations, ordinances, directives and
orders.

 

10.3         Expenses.  Except as otherwise set forth herein, each Party shall
bear its own fees and costs in connection with the negotiation of this
Agreement.

 

10.4         Assignment.  Subject to the limitations and exceptions on a
Competitive Change in Control as set forth in Section 9.2(f), this Agreement
shall be binding on and shall inure to the benefit of any and all successors and
permitted assigns of the Parties.  Any purported assignment by either Party not
in compliance with the provisions of this Agreement shall be null and void and
of no force and effect.

 

--------------------------------------------------------------------------------


 

10.5         Interpretation.  This Agreement has been fully reviewed and
negotiated by the Parties hereto and their respective counsel.  Accordingly, in
interpreting this Agreement, no weight or consideration shall be given based
upon which Party or its counsel drafted the provision being interpreted.

 

10.6         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without application to any
of its principles on conflicts of laws.

 

10.7         Dispute Resolution and Arbitration.

 

(a)           Notwithstanding the foregoing, nothing in this Section shall be
deemed to prohibit either Party from seeking injunctive or other equitable
relief in any court of competent jurisdiction.

 

(b)           Arbitration Procedures.

 

(i)            Selection of Arbitrator.  If a dispute is not resolved to the
mutual satisfaction of TechniScan and Womens3D, each in their respective sole
discretion, such dispute shall be submitted (by notice from either Party to the
other Party) to binding arbitration in Denver, Colorado, before one arbitrator
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “Arbitration Rules”) in effect on the date that notice of such
dispute was originally given.  Unless otherwise mutually agreed to in advance,
the arbitrator shall be selected from a panel of qualified arbitrators in
accordance with the procedures of the Arbitration Rules.

 

(ii)           Hearing Procedures.  Once appointed, the arbitrator shall
designate a time and place for a pre-hearing status conference not more than
sixty (60) days from the date of appointment, and shall appoint a time and place
for a final hearing not more than ninety (90) days from the date of the status
conference.  The final hearing shall conclude no later than ninety (90) days
after its commencement.  The Party that demands arbitration of the unresolved
dispute or disagreement shall specify in writing the matter to be submitted to
arbitration.  The arbitrator shall render a written decision setting forth an
award and stating with reasonable detail the reasons for the decision reached. 
Any cash component of the award shall be payable in United States dollars
through a bank in the United States.  Each Party shall bear its own cost of
preparing for and presenting its case; and the cost of arbitration, including
the fees, and expenses of the arbitrator will be shared equally by TechniScan
and Womens3D.

 

(iii)          Enforcement.  The arbitration award shall be final and binding
upon the Parties and may be confirmed by the judgment of any court having
appropriate jurisdiction.  Notwithstanding the above, each Party shall have the
right to seek injunctive relief in any court having appropriate jurisdiction to
enforce its rights under this Agreement with respect to a breach under
Section 10.1 (Confidentiality) or a Breach with respect to using, selling,
offering for sale or distributing the Prototypes or Products outside of the
Territory or the Field of Use.

 

--------------------------------------------------------------------------------


 

10.8         Severability.  If any provision of this Agreement is determined to
be illegal, void or unenforceable under applicable law, this Agreement shall
continue in full force and effect, except such provision shall be deemed to be
of no force and effect.

 

10.9         Waiver.  No delay or omission by either Party in exercising any
right or remedy shall operate as a waiver thereof or of any other right or
remedy, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.

 

10.10       Independent Contractors.  Nothing in this Agreement shall create or
be deemed to create a partnership or joint venture or the relationship of
principal and agent between the Parties.

 

10.11       Notices.  Any notice required or authorized by this Agreement to be
given by either Party to the other shall be sent either by FedEx (or other
reputable overnight courier), personal delivery or by facsimile transmission to
the other Party at the address or (as appropriate) facsimile number and marked
for the attention of such person as specified in this Section 10.11.  Any notice
sent by courier under this Section 10.11 that is not returned to the sender as
being undelivered shall be deemed to have been duly served on the third Business
Day following mailing.  Any notice sent by facsimile transmission under this
Section 10.11 shall be deemed to have been duly served on the date of
transmission, provided that the sender has received written confirmation of
successful transmission.  The respective addresses and facsimile numbers of the
Parties for the service of any notice under Section 10.11 shall be:

 

For Notices delivered to TechniScan:

 

TechniScan, Inc.

 

3216 South Highland Dr.

 

Suite 200, Salt Lake City

 

Utah 84106

 

Attn:  Dave Robinson

 

Tel:  801-994-2965

 

Fax:  801-747-1099

 

with a copy to:

 

Greenberg Traurig, P.A.

 

--------------------------------------------------------------------------------


 

5100 Town Center Circle

 

Suite 400

 

Boca Raton, FL 33433

 

Attn:  David J. Gellen, Esq.

 

Tel:  561-955-7657

 

Fax:  561-338-7099

 

For Notices delivered to Womens3D:

 

Womens3D, Inc.

 

4917 S. Congress

 

Austin, Texas 78745

 

Attn:  Martin Sieckmann

 

Tel:  713-446-5896

 

with a copy to:

 

Fulbright & Jaworski L.L.P.

600 Congress Ave., Suite 2400

Austin, TX 78701

Attn:  Darrell Windham, Esq.

Tel: 512-536-5363

Fax: 512-536-4598.

 

The address for service of the Parties and/or the facsimile number to which
notices must be sent may be changed at any time upon notice being given by
either Party to the other, in accordance with the terms of this Section.

 

10.12       Headings.  The titles of the Sections and subsections are for
convenience only and are not in any way intended to limit or amplify the terms
or conditions of this Agreement.

 

10.13       Entire Agreement.  This Agreement and all exhibits and schedules
attached hereto supersede all prior discussions, negotiations and agreements
between Womens3D and TechniScan; provided that the Manufacturing Agreement,
Subscription Agreement and the Trademark Agreement as referenced herein shall
upon execution be in full force and effect in accordance with their terms.  No
course of dealing or performance or usage of trade not specifically set forth in
this Agreement shall be admissible to explain, modify or contradict this
Agreement.  No amendment or modification of

 

--------------------------------------------------------------------------------


 

the terms of this Agreement shall be effective, unless set forth in writing,
stating with specificity the particular amendment or modification to be made and
signed by the Parties hereto.

 

10.14       Survival.  The representations, warranties and obligations hereunder
that by their nature are intended to continue beyond the termination or
expiration this Agreement shall survive the termination or expiration hereof,
including without limitation, the provisions contained under the headings
“Indemnification,” “Limitation of Liability” and “Confidentiality.”

 

10.15       Counterparts; Facsimiles.  This Agreement may be executed in one or
more original or facsimile counterparts, each of which will be deemed an
original and all of which together will constitute one and the same instrument.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

WOMENS3D, INC.

 

TECHNISCAN, INC.

 

 

 

 

 

By:

/s/ Scott C. Sanders

 

By:

/s/ David C. Robinson

 

 

 

 

 

Name:

Scott C. Sanders

 

Name:

David C. Robinson

 

 

 

 

 

Title:

President & CEO

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Development Schedule

 

(To Be Attached)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Specifications

 

(To Be Attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Development Budget

 

(To Be Attached)

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Territory

 

Afghanistan

Bahrain

Cyprus

Egypt

Iran

Iraq

Israel / Gaza Strip / West Bank

Jordan

Kuwait

Lebanon

Oman

Pakistan

Qatar

Saudi Arabia

Syria

Turkey

United Arab Emirates

Yemen

 

--------------------------------------------------------------------------------


 

Exhibit E

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

Exhibit F

 

TechniScan Licenses

 

(To Be Attached)

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Womens3D Licenses

 

(To Be Attached)

 

--------------------------------------------------------------------------------